Exhibit 10.1

RYMAN HOSPITALITY PROPERTIES, INC.

2016 OMNIBUS INCENTIVE PLAN

Section 1. Purpose.

This plan shall be known as the Ryman Hospitality Properties, Inc. 2016 Omnibus
Incentive Plan (the “Plan”). The purpose of the Plan is to promote the interests
of Ryman Hospitality Properties, Inc., a Delaware corporation (the “Company”),
its Subsidiaries and its stockholders by (i) attracting and retaining key
officers, employees, and directors of, and consultants to, the Company and its
Subsidiaries and Affiliates; (ii) motivating such individuals by means of
performance-related incentives to achieve long-range performance goals;
(iii) enabling such individuals to participate in the long-term growth and
financial success of the Company; (iv) encouraging ownership of stock in the
Company by such individuals; and (v) linking their compensation to the long-term
interests of the Company and its stockholders. With respect to any awards
granted under the Plan that are intended to comply with the requirements of
“performance-based compensation” under Section 162(m) of the Code, the Plan
shall be interpreted in a manner consistent with such requirements.

Section 2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

(a) “Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company, (ii) any entity in which the Company has a
significant equity interest, (iii) an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Exchange Act, and (iv) any entity
in which the Company has at least fifty percent (50%) of the combined voting
power of the entity’s outstanding voting securities, in each case as designated
by the Board as being a participating employer in the Plan.

(b) “Award” shall mean any Option, Stock Appreciation Right, Restricted Share
Award, Restricted Stock Unit, Performance Award, Other Stock-Based Award or
other award granted under the Plan, whether singly, in combination or in tandem,
to a Participant by the Committee (or the Board) pursuant to such terms,
conditions, restrictions and/or limitations, if any, as the Committee (or the
Board) may establish or which are required by applicable legal requirements.

(c) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant.

(d) “Board” shall mean the Board of Directors of the Company.

(e) “Cause” shall mean, unless otherwise defined in the applicable Award
Agreement, (i) the engaging by the Participant in willful misconduct that is
injurious to the Company or its Subsidiaries or Affiliates, or (ii) the
embezzlement or misappropriation of funds or property of the Company or its
Subsidiaries or Affiliates by the Participant. For purposes of this paragraph,
no act, or failure to act, on the Participant’s part shall be considered
“willful” unless done, or omitted to be done, by the Participant not in good
faith and without reasonable belief that the Participant’s action or omission
was in the best interest of the Company. Any determination of Cause for purposes
of the Plan or any Award shall be

 

1



--------------------------------------------------------------------------------

made by the Committee in its sole discretion. Any such determination shall be
final and binding on a Participant.

(f) “Change in Control” shall mean any of the following events:

(i) an acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
Person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) immediately after which such
Person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of thirty-five percent (35%) or more of the combined
voting power of the then outstanding Voting Securities; provided, however, that
in determining whether a Change in Control has occurred, Voting Securities which
are acquired in a “Non-Control Acquisition” (as hereinafter defined) shall not
constitute an acquisition which would cause a Change in Control. A “Non-Control
Acquisition” shall mean an acquisition by (i) an employee benefit plan (or a
trust forming a part thereof) maintained by (A) the Company or (B) any
Subsidiary, or (ii) the Company or any Subsidiary;

(ii) during any period of twelve (12) consecutive months, a majority of the
members of the Board or other equivalent governing body of the Company cease to
be composed of individuals (A) who were members of the Board or equivalent
governing body on the first day of such period, (B) whose election or nomination
to the Board or equivalent governing body was approved by individuals referred
to in clause (A) above constituting at the time of such election or nomination
at least a majority of the Board or equivalent governing body, or (C) whose
election or nomination to the Board or other equivalent governing body was
approved by individuals referred to in clauses (A) and (B) above constituting at
the time of such election or nomination at least a majority of the Board or
equivalent governing body; or

(ii) consummation of:

(A) A merger, consolidation or reorganization involving the Company, unless,

(1) The stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, more than fifty percent
(50%) of the combined voting power of the outstanding Voting Securities of the
surviving entity or parent (the “Surviving Corporation”) in substantially the
same proportion as their ownership of the Voting Securities immediately before
such merger, consolidation or reorganization; and

(2) The individuals who were members of the incumbent Board immediately prior to
the execution of the definitive agreement providing for such merger,
consolidation or reorganization constitute more than fifty percent (50%) of the
members of the board of directors of the Surviving Corporation; and

(3) No Person (other than the Company, any Subsidiary, any employee benefit plan
(or any trust forming a part thereof) maintained by the Company, the Surviving
Corporation or any Subsidiary, or any Person who, immediately prior to such
merger, consolidation or reorganization, had Beneficial Ownership of thirty-five
percent (35%) or more of the then outstanding Voting Securities unless, as a
result of such merger, consolidation or reorganization, such Person acquired or
would acquire additional voting securities of the Surviving Corporation
representing additional voting power) has Beneficial Ownership of thirty-five
percent (35%) or more of the combined voting power of the

 

2



--------------------------------------------------------------------------------

Surviving Corporation’s then outstanding Voting Securities.

(B) A complete liquidation or dissolution of the Company; or

(C) The sale of all or substantially all of the assets of the Company to any
Person (other than a transfer to a Subsidiary).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increased the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities Beneficially Owned by the Subject Person, then
a Change in Control shall occur.

Unless otherwise provided in an applicable Award Agreement, solely for the
purpose of determining the timing of any payments pursuant to any Award
constituting a “deferral of compensation” subject to Section 409A of the Code, a
Change in Control shall be limited to a “change in the ownership of the
Company,” a “change in the effective control of the Company,” or a “change in
the ownership of a substantial portion of the assets of the Company” as such
terms are defined in Section 1.409A-3(i)(5) of the U.S. Treasury Regulations. No
Award Agreement shall define a Change in Control in such a manner that a Change
in Control would be deemed to occur prior to the actual consummation of the
event or transaction that results in a change of control of the Company (e.g.,
upon the announcement, commencement, or stockholder approval of any event or
transaction that, if completed, would result in a change in control of the
Company).

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(h) “Committee” shall mean a committee of the Board composed of not less than
two Non-Employee Directors, each of whom shall be (i) a “non-employee director”
for purposes of Exchange Act Section 16 and Rule 16b-3 thereunder, (ii) an
“outside director” for purposes of Section 162(m), and (iii) “independent”
within the meaning of the listing standards of the New York Stock Exchange.

(i) “Consultant” shall mean any consultant to the Company or its Subsidiaries or
Affiliates.

(j) “Covered Officer” shall mean at any date (i) any individual who, with
respect to the previous taxable year of the Company, was a “covered employee” of
the Company within the meaning of Section 162(m); provided, however, that the
term “Covered Officer” shall not include any such individual who is designated
by the Committee, in its discretion, at the time of any Award or at any
subsequent time, as reasonably expected not to be such a “covered employee” with
respect to the current taxable year of the Company or the taxable year of the
Company in which the applicable Award will be paid or vested, and (ii) any
individual who is designated by the Committee, in its discretion, at the time of
any Award or at any subsequent time, as reasonably expected to be such a
“covered employee” with respect to the current taxable year of the Company or
with respect to the taxable year of the Company in which any applicable Award
will be paid or vested.

(k) “Director” shall mean a member of the Board.

(l) “Disability” shall mean, unless otherwise defined in the applicable Award
Agreement, a disability that would qualify as a total and

 

3



--------------------------------------------------------------------------------

permanent disability under the Company’s then current long-term disability plan.

(m) “Employee” shall mean a current or prospective officer or employee of the
Company or of any Subsidiary or Affiliate.

(n) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(o) “Exercise Price” shall mean the purchase price payable to purchase one Share
upon the exercise of an Option or the price by which the value of a SAR shall be
determined upon exercise, pursuant to Section 1(ff).

(p) “Fair Market Value” with respect to the Shares, shall mean, for purposes of
a grant of an Award as of any date, (i) the closing sales price of the Shares on
the New York Stock Exchange, or any other such exchange on which the shares are
traded, on such date, or in the absence of reported sales on such date, the
closing sales price on the immediately preceding date on which sales were
reported (or in either case, such other price based on actual trading on the
applicable date that the Committee determines is appropriate) or (ii) in the
event there is no public market for the Shares on such date, the fair market
value as determined, in good faith, by the Committee in its sole discretion, and
for purposes of a sale of a Share as of any date, the actual sales price on that
date.

(q) “Incentive Stock Option” shall mean an option to purchase Shares from the
Company that is granted under Section 6 of the Plan and that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.

(r) “Non-Employee Director” shall mean a member of the Board who is not an
officer or employee of the Company or any Subsidiary or Affiliate.

(s) “Non-Qualified Stock Option” shall mean an option to purchase Shares from
the Company that is granted under Sections 6 or 10 of the Plan and is not
intended to be an Incentive Stock Option.

(t) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.

(u) “Other Stock-Based Award” shall mean any Award granted under Sections 9 or
10 of the Plan.

(v) “Participant” shall mean any Employee, Director, Consultant or other person
who receives an Award under the Plan.

(w) “Performance Award” shall mean any Award granted under Section 8 of the
Plan.

(x) “Person” shall mean any individual, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, government or political subdivision thereof or other entity.

(y) “Restricted Share” shall mean any Share granted under Sections 7 or 10 of
the Plan.

(z) “Restricted Stock Unit” shall mean any unit granted under Sections 7 or 10
of the Plan.

(aa) “Retirement” shall mean, unless otherwise defined in the applicable Award
Agreement, retirement of a Participant from the employ or service of the Company
or any of its Subsidiaries or Affiliates in accordance with the terms of the
applicable Company retirement plan or, if a Participant is not covered by any
such plan, the Participant’s voluntary termination of employment on or after
such Participant’s 65th birthday.

(bb) “SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

4



--------------------------------------------------------------------------------

(cc) “Section 16” shall mean Section 16 of the Exchange Act and the rules
promulgated thereunder and any successor provision thereto as in effect from
time to time.

(dd) “Section 162(m)” shall mean Section 162(m) of the Code and the regulations
promulgated thereunder and any successor provision thereto as in effect from
time to time.

(ee) “Shares” shall mean shares of the common stock, $0.01 par value per share,
of the Company.

(ff) “Stock Appreciation Right” or “SAR” shall mean a stock appreciation right
granted under Sections 6 or 10 of the Plan that entitles the holder to receive,
with respect to each Share encompassed by the exercise of such SAR, the amount
determined by the Committee and specified in an Award Agreement. In the absence
of such a determination, the holder shall be entitled to receive, with respect
to each Share encompassed by the exercise of such SAR, the excess of the Fair
Market Value on the date of exercise over the Fair Market Value on the date of
grant.

(gg) “Subsidiary” shall mean any Person (other than the Company) of which a
majority of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Company.

(hh) “Substitute Awards” shall mean Awards granted solely in assumption of, or
in substitution for, outstanding awards previously granted by a company acquired
by the Company or with which the Company combines.

(ii) “Vesting Period” means the period of time specified by the Committee during
which vesting restrictions for an Award are applicable.

Section 3. Administration.

3.1 Authority of Committee. The Plan shall be administered by the Committee,
which shall be appointed by and serve at the pleasure of the Board; provided,
however, with respect to Awards to Non-Employee Directors, all references in the
Plan to the Committee shall be deemed to be references to the Board. Subject to
the terms of the Plan and applicable law, and in addition to other express
powers and authorizations conferred on the Committee by the Plan, the Committee
shall have full power and authority in its discretion to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Shares to be covered by, or with
respect to which payments, rights or other matters are to be calculated in
connection with Awards; (iv) determine the timing, terms, and conditions of any
Award; (v) accelerate the time at which all or any part of an Award may be
settled or exercised; (vi) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited or suspended
and the method or methods by which Awards may be settled, exercised, canceled,
forfeited or suspended; (vii) determine whether, to what extent, and under what
circumstances cash, Shares, other securities, other Awards, other property, and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(viii) interpret and administer the Plan and any instrument or agreement
relating to, or Award made under, the Plan; (ix) except to the extent prohibited
by Section 6.2 or any other provision of the Plan, amend or modify the terms of
any Award at or after grant with or without the consent of the holder of the
Award; (x) establish, amend, suspend or waive such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; and (xi) make any other determination and take any other action
that the Committee deems necessary or desirable for the administration of the
Plan, subject to the exclusive authority of the Board under Section 14 hereunder
to amend or terminate the Plan.

 

5



--------------------------------------------------------------------------------

3.2 Committee Discretion Binding. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, any Subsidiary
or Affiliate, any Participant and any holder or beneficiary of any Award.

3.3 Action by the Committee. The exercise of an Option or receipt of an Award
shall be effective only if an Award Agreement shall have been duly executed and
delivered on behalf of the Company following the grant of the Option or other
Award by the Committee. Subject to the Charter of the Committee and applicable
legal requirements (including the rules and regulations of the New York Stock
Exchange), the Committee may make such rules and regulations for the conduct of
its business as it shall deem advisable.

3.4 Delegation. Subject to the terms of the Plan and applicable law, the
Committee may delegate to one or more officers or managers of the Company or of
any Subsidiary or Affiliate, or to a Committee of such officers or managers, the
authority, subject to such terms and limitations as the Committee shall
determine, to grant Awards to or to cancel, modify or waive rights with respect
to, or to alter, discontinue, suspend or terminate Awards held by Participants
who are not officers or directors of the Company for purposes of Section 16 or
who are otherwise not subject to such Section.

3.5 No Liability. No member of the Board or Committee shall be liable for any
action taken or determination made in good faith with respect to the Plan or any
Award granted hereunder.

Section 4. Shares Available for Awards.

4.1 Shares Available. Subject to the remaining provisions of this Section 4.1
and Section 4.2 hereof, the stock to be subject to Awards under the Plan shall
be the Shares of the Company and the maximum number of Shares with respect to
which Awards may be granted under the Plan (the “Share Reserve”) shall be one
million eight hundred thousand (1,800,000), less the number of Shares subject to
Awards that are granted pursuant to the Company’s 2006 Amended and Restated
Omnibus Incentive Plan (the “2006 Plan”) after March 17, 2016. Of the original
Share Reserve, the number of Shares with respect to which Incentive Stock
Options may be granted shall be no more than 1,000,000. The Share Reserve shall
be increased by the number of Shares with respect to which Options or other
Awards were granted under the 2006 Plan as of the Effective Date of this Plan,
but which thereafter terminate, expire unexercised or are settled for cash,
forfeited or cancelled without the delivery of Shares under the terms of the
2006 Plan. If any Shares covered by an Award granted under this Plan, are
forfeited, or if such an Award is settled for cash or otherwise terminates,
expires unexercised or is forfeited or canceled without the delivery of Shares,
then the Shares covered by such Award shall increase the Share Reserve to the
extent of any such settlement, forfeiture, termination, expiration or
cancellation. Notwithstanding the foregoing, the following Shares underlying any
Award under the 2006 Plan or the Plan will not again become available for Awards
under the Plan: (1) Shares tendered or withheld in payment of the Exercise Price
of an Option, (2) Shares tendered or withheld to satisfy any tax withholding
obligation with respect to any Award, (3) Shares repurchased by the Company with
proceeds received from the exercise of an Option, and (4) Shares subject to an
SAR that are not issued in connection with the Share settlement of that SAR upon
its exercise. No further Awards shall be granted under the 2006 Plan following
the Effective Date of this Plan. Subject to adjustment as provided in
Section 4.2 hereof, no Participant may receive Options or SARs under the Plan in
any calendar year that, taken together, relate to more than 300,000 Shares.

 

6



--------------------------------------------------------------------------------

4.2 Adjustments. In the event that any unusual or non-recurring transactions,
including an unusual or non-recurring dividend or other distribution (whether in
the form of an extraordinary cash dividend or a dividend of Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company,
or other similar corporate transaction or event affects the Shares, then the
Committee shall in an equitable and proportionate manner (and, as applicable, in
such equitable and proportionate manner as is consistent with Sections 162(m),
422 and 409A of the Code and the regulations thereunder) either: (i) adjust any
or all of (1) the aggregate number of Shares or other securities of the Company
(or number and kind of other securities or property) with respect to which
Awards may be granted under the Plan; (2) the number of Shares or other
securities of the Company (or number and kind of other securities or property)
subject to outstanding Awards under the Plan, provided that the number of shares
subject to any Award shall always be a whole number; (3) the grant or exercise
price with respect to any Award under the Plan; and (4) the limits on the number
of Shares or Awards that may be granted to Participants under the Plan in any
calendar year; (ii) provide for an equivalent award in respect of securities of
the surviving entity of any merger, consolidation or other transaction or event
having a similar effect; or (iii) make provision for a cash payment to the
holder of an outstanding Award.

4.3 Substitute Awards. Any Shares issued by the Company as Substitute Awards in
connection with the assumption or substitution of outstanding grants from any
acquired company shall not reduce the Shares available for Awards under the
Plan.

4.4 Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to
an Award may consist, in whole or in part, of authorized and unissued Shares or
of issued Shares which have been reacquired by the Company.

Section 5. Eligibility.

Any Employee, Director or Consultant shall be eligible to be designated a
Participant; provided, however, that Non-Employee Directors shall only be
eligible to receive Awards granted consistent with Section 10.

Section 6. Stock Options and Stock Appreciation Rights.

6.1 Grant. Subject to Section 6.6, other applicable provisions of the Plan and
other applicable legal requirements, the Committee shall have sole and complete
authority to determine the Participants to whom Options and SARs shall be
granted, the number of Shares subject to each Award, the Exercise Price and the
conditions and limitations applicable to the exercise of each Option and SAR. An
Option may be granted with or without a related SAR. An SAR may be granted with
or without a related Option. The grant of an Option or SAR shall occur when the
Committee by resolution, written consent or other appropriate action determines
to grant such Option or SAR for a particular number of Shares to a particular
Participant at a particular Exercise Price, or such later date as the Committee
shall specify in such resolution, written consent or other appropriate action.
The Committee shall have the authority to grant Incentive Stock Options, or to
grant Non-Qualified Stock Options, or to grant both types of Options. In the
case of Incentive Stock Options, the terms and conditions of such grants shall
be subject to and comply with Section 422 of the Code, as from time to time
amended, and any regulations implementing such statute. A person who has been
granted an Option or SAR under this Plan may be granted additional Options or
SARs under the Plan if the Committee shall so determine; provided,

 

7



--------------------------------------------------------------------------------

however, that to the extent the aggregate Fair Market Value (determined at the
time the Incentive Stock Option is granted) of the Shares with respect to which
all Incentive Stock Options are exercisable for the first time by an Employee
during any calendar year (under all plans described in subsection (d) of
Section 422 of the Code of the Employee’s employer corporation and its parent
and Subsidiaries) exceeds $100,000, such Options shall be treated as
Non-Qualified Stock Options.

6.2 Price. The Committee in its sole discretion shall establish the Exercise
Price at the time each Option or SAR is granted. Except in the case of
Substitute Awards, the Exercise Price of an Option or SAR may not be less than
one hundred percent (100%) of the Fair Market Value of the Shares with respect
to which the Option or SAR is granted on the date of grant of such Option or
SAR. Notwithstanding the foregoing and except as permitted by the provisions of
Section 4.2 hereof, the Committee shall not have the power to (i) amend the
terms of previously granted Options or SARs to reduce the Exercise Price
thereof, (ii) cancel such Options or SARs in exchange for cash or a grant of
either substitute Options or SARs with a lower Exercise Price than the cancelled
Award, or any other Award, (iii) take any other action with respect to an Option
or SAR that would be treated as a repricing under the rules and regulations of
the New York Stock Exchange or such other principal securities exchange on which
the Shares are traded, in each case without the approval of the Company’s
shareholders.

6.3 Term. Subject to the Committee’s authority under Section 3.1 and the
provisions of Section 6.5, each Option and SAR and all rights and obligations
thereunder shall expire on the date determined by the Committee and specified in
the Award Agreement. The Committee shall be under no duty to provide terms of
like duration for Options or SARs granted under the Plan. Notwithstanding the
foregoing and except as provided in Section 6.4(a) hereof, no Option or SAR
shall be exercisable after the expiration of ten (10) years from the date such
Option or SAR was granted.

6.4 Exercise.

(a) Each Option and SAR shall be exercisable at such times and subject to such
terms and conditions as the Committee may, in its sole discretion, specify in
the applicable Award Agreement or thereafter. The Committee shall have full and
complete authority to determine, subject to Section 6.5 herein, whether an
Option or SAR will be exercisable in full at any time or from time to time
during the term of the Option or SAR, or to provide for the exercise thereof in
such installments, upon the occurrence of such events and at such times during
the term of the Option or SAR as the Committee may determine. The Committee may
provide, at or after grant, that the period of time over which an Option, other
than an Incentive Stock Option, or SAR may be exercised shall be automatically
extended if on the scheduled expiration of such Award, the Participant’s
exercise of such Award would violate applicable securities law; provided,
however, that during the extended exercise period the Option or SAR may only be
exercised to the extent such Award was exercisable in accordance with its terms
immediately prior to such scheduled expiration date; provided further, however,
that such extended exercise period shall end not later than thirty (30) days
after the exercise of such Option or SAR first would no longer violate such
laws.

(b) The Committee may impose such conditions with respect to the exercise of
Options or SARs, including without limitation, any relating to the application
of federal, state or foreign securities laws or the Code, as it may deem
necessary or advisable. The exercise of any Option granted hereunder shall be
effective only at such time as the sale of Shares pursuant to such exercise will
not violate any state or federal securities or other laws.

 

8



--------------------------------------------------------------------------------

(c) An Option or SAR may be exercised in whole or in part at any time, with
respect to whole Shares only, within the period permitted thereunder for the
exercise thereof, and shall be exercised by written notice of intent to exercise
the Option or SAR, delivered to the Company at its principal office, and payment
in full to the Company at the direction of the Committee of the amount of the
Exercise Price for the number of Shares with respect to which the Option is then
being exercised.

(d) Payment of the Exercise Price shall be made (i) in cash or cash equivalents,
(ii) at the discretion of the Committee, by transfer, either actually or by
attestation, to the Company of unencumbered Shares previously acquired by the
Participant valued at the Fair Market Value of such Shares on the date of
exercise (or next succeeding trading date, if the date of exercise is not a
trading date), together with any applicable withholding taxes, such transfer to
be upon such terms and conditions as determined by the Committee, (iii) by a
combination of such cash (or cash equivalents) and such Shares, or (iv) at the
discretion of the Committee and subject to applicable securities laws, by
(A) delivering a notice of exercise of the Option and simultaneously selling the
Shares thereby acquired, pursuant to a brokerage or similar agreement approved
in advance by proper officers of the Company, using the proceeds of such sale as
payment of the Exercise Price, together with any applicable withholding taxes or
(B) withholding Shares otherwise deliverable to the Participant pursuant to the
Option having an aggregate Fair Market Value at the time of exercise equal to
the total Exercise Price together with any applicable withholding taxes, subject
to Section 15.6. Until the optionee has been issued the Shares subject to such
exercise, he or she shall possess no rights as a stockholder with respect to
such Shares.

(e) At the Committee’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, Shares or a combination of cash and
Shares. A fractional Share shall not be deliverable upon the exercise of a SAR
but a cash payment will be made in lieu thereof.

6.5 Ten Percent Stock Rule. Notwithstanding any other provisions in the Plan, if
at the time an Option is otherwise to be granted pursuant to the Plan, the
optionee or rights holder owns directly or indirectly (within the meaning of
Section 424(d) of the Code) Shares of the Company possessing more than ten
percent (10%) of the total combined voting power of all classes of Stock of the
Company or its parent or Subsidiary or Affiliate corporations (within the
meaning of Section 422(b)(6) of the Code), then any Incentive Stock Option to be
granted to such optionee or rights holder pursuant to the Plan shall satisfy the
requirement of Section 422(c)(5) of the Code, and the Exercise Price shall be
not less than one hundred ten percent (110%) of the Fair Market Value of the
Shares of the Company, and such Option by its terms shall not be exercisable
after the expiration of five (5) years from the date such Option is granted.

6.6 Minimum Vesting Period. Except for Substitute Awards, or in connection with
the death or disability of the Participant, or in the event of a Change in
Control, Option and SAR Awards shall have a Vesting Period of not less than one
(1) year from the date of grant; provided, that the Committee has the discretion
to waive this requirement with respect to an Award at or after grant, so long as
the total number of Shares that are issued pursuant to Awards having an
originally stated Vesting Period of less than one year from the date of grant
(inclusive of any performance periods related thereto) shall not exceed 5% of
the Share Reserve.

Section 7. Restricted Shares and Restricted Stock Units.

7.1 Grant.

(a) Subject to Section 7.5, other applicable provisions of the Plan and other
applicable legal requirements, the Committee shall have sole

 

9



--------------------------------------------------------------------------------

and complete authority to determine the Participants to whom Restricted Shares
and Restricted Stock Units shall be granted, the number of Restricted Shares
and/or the number of Restricted Stock Units to be granted to each Participant,
the duration of the period during which, and the conditions under which, the
Restricted Shares and Restricted Stock Units may be forfeited to the Company,
and the other terms and conditions of such Awards. The Restricted Share and
Restricted Stock Unit Awards shall be evidenced by Award Agreements in such form
as the Committee shall from time to time approve, which agreements shall comply
with and be subject to the terms and conditions provided hereunder and any
additional terms and conditions established by the Committee that are consistent
with the terms of the Plan.

(b) Each Restricted Share and Restricted Stock Unit Award made under the Plan
shall be for such number of Shares as shall be determined by the Committee and
set forth in the Award Agreement containing the terms of such Restricted Share
or Restricted Stock Unit Award. Such agreement shall set forth a period of time
during which the grantee must remain in the continuous employment (or other
service-providing capacity) of the Company in order for the forfeiture and
transfer restrictions to lapse. If the Committee so determines or the Award
Agreement so provides, the restrictions may lapse during such restricted period
in installments with respect to specified portions of the Shares covered by the
Restricted Share or Restricted Stock Unit Award. The Award Agreement may also,
in the discretion of the Committee, set forth performance or other conditions
that will subject the Shares to forfeiture and transfer restrictions. The
Committee may, at its discretion, waive all or any part of the restrictions
applicable to any or all outstanding Restricted Share and Restricted Stock Unit
Awards.

7.2 Delivery of Shares and Transfer Restrictions.

(a) At the time of a Restricted Share Award, a certificate representing the
number of Shares awarded thereunder shall be registered in the name of the
grantee. Such certificate shall be held by the Company or any custodian
appointed by the Company for the account of the grantee subject to the terms and
conditions of the Plan, and shall bear such a legend setting forth the
restrictions imposed thereon as the Committee, in its discretion, may determine.
The foregoing to the contrary notwithstanding, the Committee may, in its
discretion, provide that a Participant’s ownership of Restricted Shares prior to
the lapse of any transfer restrictions or any other applicable restrictions
shall, in lieu of such certificates, be evidenced by a “book entry” (i.e., a
computerized or manual entry) in the records of the Company or its designated
agent in the name of the Participant who has received such Award, and
confirmation and account statements sent to the Participant with respect to such
book-entry Shares may bear the restrictive legend referenced in the preceding
sentence. Such records of the Company or such agent shall, absent manifest
error, be binding on all Participants who receive Restricted Share Awards
evidenced in such manner. The holding of Restricted Shares by the Company or
such agent, or the use of book entries to evidence the ownership of Restricted
Shares, in accordance with this Section 7.2(a), shall not affect the rights of
Participants as owners of the Restricted Shares awarded to them, nor affect the
restrictions applicable to such shares under the Award Agreement or the Plan,
including the transfer restrictions.

(b) Unless otherwise provided in the applicable Award Agreement, the grantee
shall have all rights of a stockholder with respect to the Restricted Shares,
including the right to receive dividends and the right to vote such Shares,
subject to the following restrictions: (i) the grantee shall not be entitled to
delivery of the stock certificate until the expiration of the

 

10



--------------------------------------------------------------------------------

restricted period and the fulfillment of any other restrictive conditions set
forth in the Award Agreement with respect to such Shares; (ii) none of the
Shares may be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of during such restricted period or until after the
fulfillment of any such other restrictive conditions; and (iii) except as
otherwise determined by the Committee at or after grant or as provided in the
applicable Award Agreement, all of the Shares shall be forfeited and all rights
of the grantee to such Shares shall terminate, without further obligation on the
part of the Company, unless the grantee remains in the continuous employment (or
other service-providing capacity) of the Company for the entire restricted
period in relation to which such Shares were granted and unless any other
restrictive conditions relating to the Restricted Share Award are met.
Restricted Stock Units shall be subject to similar transfer restrictions as
Restricted Share Awards, except that no Shares are actually awarded to a
Participant who is granted Restricted Stock Units on the date of grant, and such
Participant shall have no rights of a stockholder with respect to such
Restricted Stock Units until the restrictions set forth in the applicable Award
Agreement have lapsed. Unless otherwise provided in the applicable Award
Agreement, any Shares, any other securities of the Company and any other
property (except for cash dividends) distributed with respect to the Shares
subject to Restricted Share Awards shall be subject to the same restrictions,
terms and conditions as such Restricted Shares.

7.3 Termination of Restrictions. At the end of the restricted period and
provided that any other restrictive conditions of the Restricted Share Award are
met, or at such earlier time as otherwise determined by the Committee, all
restrictions set forth in the Award Agreement relating to the Restricted Share
Award or in the Plan shall lapse as to the restricted Shares subject thereto,
and a stock certificate for the appropriate number of Shares, free of the
restrictions and restricted stock legend, shall be delivered to the Participant
or the Participant’s beneficiary or estate, as the case may be (or, in the case
of book-entry Shares, such restrictions and restricted stock legend shall be
removed from the confirmation and account statements delivered to the
Participant or the Participant’s beneficiary or estate, as the case may be, in
book-entry form). Restricted Stock Units shall be subject to similar transfer
restrictions as Restricted Share Awards, except that no Shares are actually
awarded to a Participant who is granted Restricted Stock Units on the date of
grant, and such Participant shall have no rights of a stockholder with respect
to such Restricted Stock Units until the restrictions set forth in the
applicable Award Agreement have lapsed.

7.4 Payment of Restricted Stock Units. Each Restricted Stock Unit shall have a
value equal to the Fair Market Value of a Share. Restricted Stock Units shall be
paid in cash, Shares, other securities or other property, as determined in the
sole discretion of the Committee, upon the lapse of the restrictions applicable
thereto, or otherwise in accordance with the applicable Award Agreement. Unless
otherwise provided in the applicable Award Agreement, a Participant shall
receive dividend equivalent rights in respect of any vested Restricted Stock
Units at the time of any payment of dividends to stockholders on Shares. The
amount of any such dividend equivalent right shall equal the amount that would
be payable to the Participant as a stockholder in respect of a number of Shares
equal to the number of vested Restricted Stock Units then credited to the
Participant. Any such dividend equivalent right shall be paid at such time as
provided in the applicable Award Agreement or by the Committee (and in
accordance with Section 409A of the Code with regard to Awards subject thereto);
provided, that no dividend equivalent rights shall be paid on Restricted Stock
Units that are not vested unless and only to the extent the underlying
Restricted Stock Units vest. Other than pursuant to Section 15.1 (but no
transfers for consideration shall be

 

11



--------------------------------------------------------------------------------

permitted), Restricted Stock Units may not be sold, assigned, transferred,
pledged, hypothecated or otherwise encumbered or disposed of. In addition,
except as otherwise determined by the Committee at or after grant or as may
otherwise be provided in any Award Agreement (but in any event subject to
Section 7.5), all Restricted Stock Units and all rights of the grantee to such
Restricted Stock Units shall terminate, without further obligation on the part
of the Company, unless the grantee remains in continuous employment (or other
service-providing capacity) of the Company for the entire restricted period in
relation to which such Restricted Stock Units were granted and unless any other
restrictive conditions relating to the Restricted Stock Unit Award are met.

7.5 Minimum Vesting Period. Except for Substitute Awards, or the death or
disability of the Participant, or in the event of a Change in Control,
Restricted Share Awards and Restricted Stock Unit Awards (including those issued
as or as payment for Performance Awards) shall have a Vesting Period of not less
than one (1) year from the date of grant (inclusive of any performance periods
related thereto); provided, that the Committee has the discretion to waive this
requirement with respect to an Award at or after grant, so long as the total
number of Shares that are issued pursuant to Awards having an originally stated
Vesting Period of less than one year from the date of grant (inclusive of any
performance periods related thereto) shall not exceed 5% of the Share Reserve.

Section 8. Performance Awards.

8.1 Grant. The Committee shall have sole and complete authority to determine the
Participants who shall receive a Performance Award, which shall consist of a
right that is (i) denominated in cash or Shares (including but not limited to
Restricted Shares and Restricted Stock Units), (ii) valued, as determined by the
Committee, in accordance with the achievement of such performance goals during
such performance periods as the Committee shall establish, and (iii) payable at
such time and in such form as the Committee shall determine.

8.2 Terms and Conditions. Subject to the terms of the Plan and any applicable
Award Agreement, the Committee shall determine the performance goals to be
achieved during any performance period, the length of any performance period,
the amount of any Performance Award and the amount and kind of any payment or
transfer to be made pursuant to any Performance Award, and may amend specific
provisions of the Performance Award; provided, however, that such amendment may
not adversely affect existing Performance Awards made within a performance
period commencing prior to implementation of the amendment; provided further,
that the minimum Vesting Period requirements set forth in Section 6.6 and
Section 7.5 shall apply to grants of Performance Awards hereunder. No
Performance Award shall have a term in excess of ten (10) years.

8.3 Payment of Performance Awards. Performance Awards may be paid in a lump sum
or in installments following the close of the performance period or, in
accordance with the procedures established by the Committee, on a deferred
basis. Termination of employment prior to the end of any performance period,
other than for reasons of death or Disability, will result in the forfeiture of
the Performance Award, and no payments will be made, except as otherwise
provided pursuant to any applicable Award Agreement at or after grant.
Notwithstanding the foregoing, except as otherwise provided in Section 11
hereof, the Committee may, in its discretion, waive any performance goals and/or
other terms and conditions relating to a Performance Award. A Participant’s
rights to any Performance Award may not be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of in any manner, except by
will or the laws of descent and distribution, and/or except as the Committee may
determine at or after grant, but no transfers for consideration shall be
permitted.

 

12



--------------------------------------------------------------------------------

Section 9. Other Stock Based Awards.

The Committee shall have the authority to determine the Participants who shall
receive an Other Stock-Based Award, which shall consist of any right that is
(i) not an Award described in Sections 6 or 7 above and (ii) an Award of Shares
or an Award denominated or payable in, valued in whole or in part by reference
to, or otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares), as deemed by the Committee to be consistent
with the purposes of the Plan. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine the terms and
conditions of any such Other Stock-Based Award; provided, however, that the
minimum Vesting Period requirements set forth in Section 6.6 and Section 7.5
hereof shall apply to Other Stock-Based Awards. No Other Stock-Based Award shall
have a term in excess of ten (10) years.

Section 10. Non-Employee Director Awards

10.1 The Board may provide that all or a portion of a Non-Employee Director’s
annual retainer, meeting fees and/or other awards or compensation as determined
by the Board, be payable (either automatically or at the election of a
Non-Employee Director) in the form of Non-Qualified Stock Options, Restricted
Shares, Restricted Stock Units and/or Other Stock-Based Awards, including
unrestricted Shares. The Board shall determine the terms and conditions of any
such Awards, including the terms and conditions which shall apply upon a
termination of the Non-Employee Director’s service as a member of the Board, and
shall have full power and authority in its discretion to administer such Awards,
subject to the terms of the Plan and applicable law.

10.2 The Board may also grant Awards to Non-Employee Directors pursuant to the
terms of the Plan, including any Award described in Sections 6, 7 and 9 above.
With respect to such Awards, all references in the Plan to the Committee shall
be deemed to be references to the Board.

10.3 Notwithstanding anything herein to the contrary, the aggregate value of all
compensation paid or granted, as applicable, to any individual for service as a
Non-Employee Director with respect to any calendar year, including equity Awards
granted and cash fees paid by the Company to such Non-Employee Director, shall
not exceed five hundred thousand dollars ($500,000) in value, calculating the
value of any equity Awards granted during such calendar year based on the grant
date fair value of such Awards for financial reporting purposes. The Board may
make exceptions to the applicable limit in this Section 10.3 for individual
Non-Employee Directors in extraordinary circumstances, such as where any such
individual Non-Employee Directors are serving on a special litigation or
transactions committee of the Board, as the Board may determine in its
discretion, provided that the Non-Employee Director receiving such additional
compensation may not participate in the decision to award such compensation
involving such Non-Employee Director.

Section 11. Provisions Applicable to Covered Officers and Performance Awards.

11.1 Notwithstanding anything in the Plan to the contrary, unless the Committee
determines that a Performance Award to be granted to a Covered Officer should
not qualify as “performance-based compensation” for purposes of Section 162(m),
Performance Awards granted to Covered Officers shall be subject to the terms and
provisions of this Section 11.

11.2 The Committee may grant Performance Awards to Covered Officers based solely
upon the attainment of performance targets related to one or more performance
goals selected by the Committee from among the goals specified below. For the
purposes of this Section 11, performance goals shall be limited to one or more
of the following Company,

 

13



--------------------------------------------------------------------------------

Subsidiary, operating unit, business segment or division financial performance
measures:

(a) earnings before interest, taxes, depreciation and/or amortization (EBITDA)
or adjusted EBITDA;

(b) operating income or profit;

(c) operating efficiencies;

(d) return on equity, assets, capital, capital employed or investment;

(e) after tax operating income;

(f) net income;

(g) earnings or book value per Share;

(h) cash flow(s), funds from operations and adjusted funds from operations (as
described from time to time in the Company’s financial statements);

(i) total sales or revenues or sales or revenues per employee;

(j) production (separate work units or SWUs);

(k) stock price or total shareholder return;

(l) dividends;

(m) debt reduction;

(n) strategic business objectives, consisting of one or more objectives based on
meeting specified cost targets, business expansion goals and goals relating to
acquisitions or divestitures; or

(o) any combination thereof.

Each goal may be expressed on an absolute and/or relative basis, may be based on
or otherwise employ comparisons based on internal targets, the past performance
of the Company or any Subsidiary, operating unit, business segment or division
of the Company and/or the past or current performance of other companies, and in
the case of earnings-based measures, may use or employ comparisons relating to
capital, shareholders’ equity and/or Shares outstanding, or to assets or net
assets. The Committee may appropriately adjust any evaluation of performance
under criteria set forth in this Section 11.2 to exclude any of the following
events that occurs during a performance period: (i) asset impairments or
write-downs, (ii) litigation or claim judgments or settlements, (iii) the effect
of changes in tax law, accounting principles or other such laws or provisions
affecting reported results, (iv) accruals for reorganization and restructuring
programs, (v) any items that are “unusual in nature” or “infrequently occurring”
within the meaning of generally accepted accounting principles or other
extraordinary items that are included within management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to stockholders for the applicable year, (vi) the effect
of adverse governmental or regulatory action, or delays in governmental or
regulatory action; (vii) any other event either not directly related to the
operations of the Company or not within the reasonable control of the Company’s
management; and (viii) any other similar item or event selected by the Committee
in its sole discretion; provided, that the Committee commits to make any such
adjustments within the 90 day period set forth in Section 11.4 hereof.

11.3 With respect to any Covered Officer, (i) the maximum annual number of
Shares in respect of which all Performance Awards may be granted under Section 8
of the Plan is 300,000 Shares and (ii) the maximum amount of all Performance
Awards that are settled in cash and that may be granted under Section 8 of the
Plan in any year is $5,000,000.

 

14



--------------------------------------------------------------------------------

11.4 To the extent necessary to comply with Section 162(m), with respect to
grants of Performance Awards, no later than 90 days following the commencement
of each performance period (or such other time as may be required or permitted
by Section 162(m) of the Code), the Committee shall, in writing, (1) select the
performance goal or goals applicable to the performance period, (2) establish
the various targets and bonus amounts which may be earned for such performance
period, and (3) specify the relationship between performance goals and targets
and the amounts to be earned by each Covered Officer for such performance
period. Following the completion of each performance period, the Committee shall
certify in writing whether the applicable performance targets have been achieved
and the amounts, if any, payable to Covered Officers for such performance
period. In determining the amount earned by a Covered Officer for a given
performance period, subject to any applicable Award Agreement, the Committee
shall have the right to reduce (but not increase) the amount payable at a given
level of performance to take into account additional factors that the Committee
may deem relevant in its sole discretion to the assessment of individual or
corporate performance for the performance period.

11.5 Unless otherwise determined by the Committee, if any provision of the Plan
or any Award Agreement relating to a Performance Award does not comply or is
inconsistent with Section 162(m), such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee discretion to increase
the amount of compensation otherwise payable to a Covered Officer in connection
with any such Performance Award upon the attainment of the performance criteria
established by the Committee.

Section 12. Termination of Employment.

The Committee shall have the full power and authority to determine the terms and
conditions that shall apply to any Award upon a termination of employment with
the Company, its Subsidiaries and Affiliates, including a termination by the
Company with or without Cause, by a Participant voluntarily, or by reason of
death, Disability or Retirement, and may provide such terms and conditions in
the Award Agreement or in such rules and regulations as it may prescribe.

Section 13. Change in Control.

Unless otherwise provided in an Award Agreement, a Change in Control shall not
affect the vesting or exercisability of, or restrictions applicable to,
outstanding Awards.

Section 14. Amendment and Termination.

14.1 Amendments to the Plan. The Board may amend, alter, suspend, discontinue or
terminate the Plan or any portion thereof at any time (and in accordance with
Section 409A of the Code with regard to Awards subject thereto); provided that
no such amendment, alteration, suspension, discontinuation or termination shall
be made without stockholder approval if such approval is necessary to comply
with any tax or regulatory requirement (including the rules and regulations of
the New York Stock Exchange) for which or with which the Board deems it
necessary or desirable to comply.

14.2 Amendments to Awards. Subject to the restrictions of Section 6.2 and
Section 11.5, the Committee may waive any conditions or rights under, amend any
terms of or alter, suspend, discontinue, cancel or terminate, any Award
theretofore granted, prospectively or retroactively (and in accordance with
Section 409A of the Code with regard to Awards subject thereto); provided that
any such waiver, amendment, alteration, suspension, discontinuance, cancellation
or termination that would materially and adversely affect the rights of any
Participant or any holder or beneficiary of

 

15



--------------------------------------------------------------------------------

any Award theretofore granted shall not to that extent be effective without the
consent of the affected Participant, holder or beneficiary.

14.3 Adjustments of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is hereby authorized to make equitable and
proportionate adjustments in the terms and conditions of, and the criteria
included in, Awards in recognition of unusual or nonrecurring events (including,
without limitation, the events described in Section 4.2 hereof) affecting the
Company, any Subsidiary or Affiliate, or the financial statements of the Company
or any Subsidiary or Affiliate, or of changes in applicable laws, regulations or
accounting principles subject to any restrictions otherwise set forth in the
Plan.

14.4 Recoupment of Awards. Any Award granted pursuant to this Plan shall be
subject to mandatory repayment by the Participant to the Company (i) to the
extent set forth in any Award Agreement, (ii) to the extent that such
Participant is, or in the future becomes, subject to (a) any “clawback” or
recoupment policy adopted by the Company or any Affiliate thereof to comply with
the requirements of any applicable laws, rules or regulations, including
pursuant to final rules adopted by the SEC pursuant to the Dodd-Frank Wall
Street Reform and Consumer Protection Act, or otherwise, or (b) any applicable
laws which impose mandatory recoupment, under circumstances set forth in such
applicable laws, including the Sarbanes-Oxley Act of 2002.

Section 15. General Provisions.

15.1 Limited Transferability of Awards. No Award shall be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by a Participant,
except by will or the laws of descent and distribution and/or as may be provided
by the Committee in its discretion, at or after grant, in the Award Agreement,
but in no event shall an Award be transferred to a third party for
consideration. No transfer of an Award by will or by laws of descent and
distribution shall be effective to bind the Company unless the Company shall
have been furnished with written notice thereof and an authenticated copy of the
will and/or such other evidence as the Committee may deem necessary or
appropriate to establish the validity of the transfer.

15.2 Dividend Equivalents. No dividend equivalent rights shall be granted with
respect to stock options or SARs, but in the sole and complete discretion of the
Committee, an Award (other than options or SARs) may provide the Participant
with dividends or dividend equivalents, payable in cash, Shares, other
securities or other property on a current or deferred basis. All dividend or
dividend equivalents which are not paid currently may, at the Committee’s
discretion, accrue interest, be reinvested into additional Shares, or, in the
case of dividends or dividend equivalents credited in connection with
Performance Awards, be credited as additional Performance Awards and paid to the
Participant if and when, and to the extent that, payment is made pursuant to
such Award.

15.3. Compliance with Section 409A of the Code. No Award (or modification
thereof) shall provide for deferral of compensation that does not comply with
Section 409A of the Code unless the Committee, at the time of grant,
specifically provides that the Award is not intended to comply with Section 409A
of the Code. Notwithstanding any provision of this Plan to the contrary, if one
or more of the payments or benefits received or to be received by a Participant
pursuant to an Award would cause the Participant to incur any additional tax or
interest under Section 409A of the Code, the Committee may reform such provision
to maintain to the maximum extent practicable the original intent of the
applicable provision without violating the provisions of section 409A of the
Code. In the event that it is reasonably determined by the Board or Committee
that, as a result of Section 409A of the Code, payments

 

16



--------------------------------------------------------------------------------

in respect of any Award under the Plan may not be made at the time contemplated
by the terms of the Plan or the relevant Award agreement, as the case may be,
without causing the Participant holding such Award to be subject to taxation
under Section 409A of the Code, the Company will make such payment on the first
day that would not result in the Participant incurring any tax liability under
Section 409A of the Code; which, if the Participant is a “specified employee”
within the meaning of the Section 409A, shall be the first day following the
six-month period beginning on the date of Participant’s termination of
employment. Unless otherwise provided in an Award Agreement or other document
governing the issuance of such Award, payment of any Performance Award intended
to qualify as a “short term deferral” within the meaning of
Section 1.409A-1(b)(4)(i) of the U.S. Treasury Regulations shall be made between
the first day following the close of the applicable Performance Period and the
last day of the “applicable 2  1⁄2 month period” as defined therein.
Notwithstanding the foregoing, each Participant is solely responsible and liable
for the satisfaction of all taxes and penalties that may be imposed on him or
her, or in respect of any payment or benefit delivered in connection with the
Plan (including any taxes and penalties under Section 409A of the Code), and the
Corporation shall not have any obligation to indemnify or otherwise hold any
Participant harmless from any or all such taxes or penalties.

15.4 No Rights to Awards. No Person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards. The terms and conditions of Awards need not
be the same with respect to each Participant.

15.5 Share Certificates. All certificates for Shares or other securities of the
Company or any Subsidiary or Affiliate delivered under the Plan pursuant to any
Award or the exercise thereof shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations and other requirements of the SEC or any state securities
commission or regulatory authority, any stock exchange or other market upon
which such Shares or other securities are then listed, and any applicable
Federal or state laws, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.

15.6 Withholding. A Participant may be required to pay to the Company or any
Subsidiary or Affiliate and the Company or any Subsidiary or Affiliate shall
have the right and is hereby authorized to withhold from any Award, from any
payment due or transfer made under any Award or under the Plan, or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other securities, other Awards or other property) of any applicable withholding
or other tax-related obligations in respect of an Award, its exercise or any
other transaction involving an Award, or any payment or transfer under an Award
or under the Plan and to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such taxes.
Without limiting the generality of the foregoing, the Committee may in its
discretion permit a Participant to satisfy or arrange to satisfy, in whole or in
part, the tax obligations incident to an Award by: (a) electing to have the
Company withhold Shares or other property otherwise deliverable to such
Participant pursuant to the Award (provided, however, that the amount of any
Shares so withheld shall not exceed the amount necessary to satisfy required
federal, state local and foreign withholding obligations using the minimum
statutory withholding rates for federal, state, local and/or foreign tax
purposes, including payroll taxes, that are applicable to supplemental taxable
income) and/or (b) tendering to the Company Shares owned by such Participant (or
by such Participant and his or her spouse jointly) and purchased or held for the
requisite period of time, in each case (x) as may be required to avoid the
Company’s or the

 

17



--------------------------------------------------------------------------------

Affiliates’ or Subsidiaries’ incurring an adverse accounting charge and
(y) based on the Fair Market Value of the Shares on the wage payment date as
determined by the Committee. All such elections shall be irrevocable, made in
writing, signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

15.7 Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement that shall be delivered to the Participant and may specify the terms
and conditions of the Award and any rules applicable thereto. In the event of a
conflict between the terms of the Plan and any Award Agreement, the terms of the
Plan shall prevail. The Committee shall, subject to applicable law, determine
the date an Award is deemed to be granted. The Committee or, except to the
extent prohibited under applicable law, its delegate(s) may establish the terms
of agreements or other documents evidencing Awards under this Plan and may, but
need not, require as a condition to any such agreement’s or document’s
effectiveness that such agreement or document be executed by the Participant,
including by electronic signature or other electronic indication of acceptance,
and that such Participant agree to such further terms and conditions as
specified in such agreement or document. The grant of an Award under this Plan
shall not confer any rights upon the Participant holding such Award other than
such terms, and subject to such conditions, as are specified in this Plan as
being applicable to such type of Award (or to all Awards) or as are expressly
set forth in the agreement or other document evidencing such Award.

15.8 No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Subsidiary or Affiliate from adopting or
continuing in effect other compensation arrangements, which may, but need not,
provide for the grant of Options, Restricted Shares, Restricted Stock Units,
Other Stock-Based Awards or other types of Awards provided for hereunder.

15.9 No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Subsidiary or Affiliate. Further, the Company or a Subsidiary or Affiliate
may at any time dismiss a Participant from employment, free from any liability
or any claim under the Plan, unless otherwise expressly provided in an Award
Agreement.

15.10 No Rights as Stockholder. Subject to the provisions of the Plan and the
applicable Award Agreement, no Participant or holder or beneficiary of any Award
shall have any rights as a stockholder with respect to any Shares to be
distributed under the Plan until such person has become a holder of such Shares.
Notwithstanding the foregoing, in connection with each grant of Restricted
Shares hereunder, the applicable Award Agreement shall specify if and to what
extent the Participant shall not be entitled to the rights of a stockholder in
respect of such Restricted Shares.

15.11 Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware without giving
effect to conflicts of laws principles.

15.12 Severability. If any provision of the Plan or any Award is, or becomes, or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the

 

18



--------------------------------------------------------------------------------

remainder of the Plan and any such Award shall remain in full force and effect.

15.13 Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation (including
applicable non-U.S. laws or regulations) or entitle the Company to recover the
same under Exchange Act Section 16(b), and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the exercise of
such Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.

15.14 No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary or Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Subsidiary or Affiliate pursuant to
an Award, such right shall be no greater than the right of any unsecured general
creditor of the Company or any Subsidiary or Affiliate.

15.15 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated or otherwise eliminated.

15.16 Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

Section 16. Term of the Plan.

16.1 Effective Date. The Plan shall be effective as of May 4, 2016 (the
“Effective Date”), provided it has been approved by the Company’s shareholders.

16.2 Expiration Date. No new Awards shall be granted under the Plan after the
tenth (10th) anniversary of the Effective Date. Unless otherwise expressly
provided in the Plan or in an applicable Award Agreement, any Award granted
hereunder may, and the authority of the Board or the Committee to amend, alter,
adjust, suspend, discontinue or terminate any such Award or to waive any
conditions or rights under any such Award shall, continue after the tenth
(10th) anniversary of the Effective Date.

 

19